Citation Nr: 0530949	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that his service-connected 
postgastrectomy syndrome is more severe than presently 
evaluated.  In support of his claim, the veteran has 
submitted several statements from his private physician, Dr. 
Jerry Jurado, dated in June 2000, July 2001, and October 
2002.  Dr. Jurado states that he is currently treating the 
veteran for symptoms from his postgastrectomy syndrome, 
including nausea, diarrhea, hypoglycemic symptoms, weight 
loss with malnutrition, anemia, and circulatory discomfort 
after meals.  However, while Dr. Jurado notes the veteran is 
currently under his medical attention, clinical records of 
such treatment are not associated with the claims folder.  As 
these records are potentially probative, they should be 
obtained. 

The Board notes the veteran's last VA examination was 
conducted in February 2003, over two and half years ago.  The 
veteran had a previous VA examination in August 2001.  The 
claims folder was not available for review at either of these 
examinations.  The Board is of the opinion that a new VA 
examination is in order. The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Accordingly, this case is remanded to the RO of the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should ask the 
veteran to execute a medical release 
authorizing VA to obtain medical records 
concerning the veteran's treatment for 
postgastrectomy syndrome from Dr. Jerry 
Jurado.  When the necessary authorization 
is received, the RO should attempt to 
obtain a copy of all indicated records.  

2.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, the RO or the 
AMC should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
extent of all symptoms and functional 
impairment associated with the veteran's 
status post gastrectomy.  The claims 
files, including a copy of this REMAND, 
must be made available to and reviewed by 
the physician, and the examination report 
should reflect that the claims folder was 
reviewed.  

All indicated studies should be 
performed.  The examiner should comment 
on the presence or absence of any nausea, 
sweating, circulatory disturbances after 
meals, diarrhea, hypoglycemic symptoms, 
weight loss, malnourishment and anemia 
associated with the veteran's disability.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  

4.  Thereafter, the RO or the AMC should 
review the claims folder to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

